DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 9/21/2022 has been received and will be entered.
Claim(s) 1, 4-5, and 9 is/are pending.
Claim(s) 1, 4-5, and 9 is/are currently amended.
Claim(s) 2-3 and 6-8 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 9/21/2022 at 4). Despite being rejected for “use” language, the claims continue to employ “use” language. See Claim 1, Claim 5. It is ““reasonably”” clear from the context of the claim that “using” means “reacting” in Claim 1. Claim 5 on the other hand recites “using a co-monomer selected from…” How is it used? This “using” language conveys no step involved with the process. The indefiniteness is exacerbated by Claim 5 reciting “the step of preparing…” Preparing what? This language lacks antecedent basis. The rejection is MAINTAINED, updated below. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-6, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2011-0125957 to Jang, et al. (11-2011, C08F 220/44, cited by Applicants), as best understood, the Remarks rely on amendments. (Remarks of 9/21/2022 at 5) (“The claims as amended focus on…”). Incorporation of at least non-rejected Claim 7 into Claim 1 obviates the rejection. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 7 under 35 U.S.C. 103 as being unpatentable over KR 10-2011-0125957 to Jang, et al. (11-2011, C08F 220/44, cited by Applicants) in view of: (i) US 2008/0118427 to Leon y Leon (“LL”), the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim(s) 1-9 under 35 U.S.C. 102(a)(1)as being anticipated by US 2003/0185741 to Matyjaszewski, et al. (hereinafter “M”) , this rejection was not addressed. As understood, the Response relies on deletion of the rejected specie of initiators from Claim 3. As M would not appear to teach AIBN as now claimed, the rejection is WITHDRAWN.

IV. With respect to the rejection of Claim(s) 1-9 under 35 U.S.C. 103 as being unpatentable over US 2003/0185741 to Matyjaszewski, et al. (hereinafter “M”), this rejection was not addressed. The rejection is WITHDRAWN in view of the discussion above.
V. With respect to the rejection of Claim(s) 1, 2, 4, 5, 6, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticiapted by Korobeinyk, High temperature oxidative resistance of polyacrylonitrile-methacrylate copolymer powder converting to a carbonized monolith, European Polymer Journal 2012; 48: 97-104 (cited by Applicants, hereinafter “K at __), this rejection was not addressed. Incorporation of non-rejected dependent claims obviates the rejection. The rejection is WITHDRAWN. 
VI. With respect to the rejection of Claim(s) 3 under 35 U.S.C. 103 as being unpatentable over Korobeinyk, High temperature oxidative resistance of polyacrylonitrile-methacrylate copolymer powder converting to a carbonized monolith, European Polymer Journal 2012; 48: 97-104 (cited by Applicants, hereinafter “K at __), this rejection was not addressed. On reconsideration, and in view of the amendments, it is unlikely this rejection would be sustained on review. Accordingly, the rejection is WITHDRAWN.  
VII. With respect to the rejection of Claim(s) 71 under 35 U.S.C. 103 as being unpatentable over Korobeinyk, High temperature oxidative resistance of polyacrylonitrile-methacrylate copolymer powder converting to a carbonized monolith, European Polymer Journal 2012; 48: 97-104 (cited by Applicants, hereinafter “K at __) in view of: (i) US 2008/0118427 to Leon y Leon (“LL”), this rejection was not addressed. The rejection is WITHDRAWN in view of the discussion above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim 5 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 5 recites “the step of preparing.” Use of the definite article “the” suggests that object, i.e. “step of preparing,” has been previously introduced in the claim or the claim from which Claim 5 depends (Claim 1). It has not. Stated differently, the language lacks antecedent basis.
	Claim 5 is separately rejected for reciting “using a co-monomer.” The use language was discussed in the Non-Final Rejection. See generally MPEP 2173.05(q). This passage forms the basis of this rejection.
Claim 5 provides for the use of “a co-monomer,” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 5 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Allowable Subject Matter
I. Claims 1, 4 and 9 allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A typographical error listed Claim 3 as rejected in the heading. Claim 7 was rejected in the body of the claim. As such, Applicants do not appear to have been prejudiced by the error. The heading of the rejection said “- or as stated below-.”